Case 1:21-cv-00181-RLY-MJD Document 82 Filed 07/21/21 Page 1 of 2 PageID #: 870




                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


                                )
 SHARMAINE LEWIS,               )
                                )
           Plaintiff,           )
                                )
           v.                   )                    Cause No. 21-cv-00181
                                )
 NATIONAL BOARD OF OSTEOPATHIC, )
 MEDICAL EXAMINERS              )
                                )
           Defendant.           )

                               STIPULATION OF DISMISSAL

        Pursuant to FRCP 41(a)(1)(A)(ii), Plaintiff Sharmaine Lewis and Defendant National

 Board of Osteopathic Medical Examiners hereby dismiss this action with prejudice, with each

 party to bear its own costs and expenses, including attorney fees, unless otherwise agreed upon

 by the parties.

 This 21 day of July 2021.

 Attorneys for Plaintiff                          Attorneys for Defendant


 __/s/ Charles Weiner     ___                     __/s/ Kevin Koons__ __
 Charles Weiner, Esquire                          Kevin Koons, Esquire
 LAW OFFICE OF CHARLES WEINER                     Jason Mizzell, Esquire
 99 Lantern Drive                                 Kroger, Gardis & Regas, LLP
 Suite 202                                        111 Monument Circle
 Doylestown, PA 18901                             Suite 900
 Tel: (267) 685-6311                              Indianapolis, IN 46204
 Fax: (215) 340-7685                              Tel: (317) 777-7454
 charles@charlesweinerlaw.com                     Fax: (317) 264-6832
                                                  SSteele@kgrlaw.com
Case 1:21-cv-00181-RLY-MJD Document 82 Filed 07/21/21 Page 2 of 2 PageID #: 871




 __/s/ Mary C. Vargas _________
 Mary C. Vargas, Esquire
 Michael S. Stein, Esquire
 STEIN & VARGAS LLP
 10 G Street NE, Suite 600
 Washington, D.C. 20002
 Tel: (240) 793-3185
 Fax: (888) 778-4620
 Mary.Vargas@steinvargas.com

 __/s/ Matthew W. Lorch_____ _
 Matthew W. Lorch, Esquire
 Lorch Law Office, LLC
 211 East Market Street
 New Albany, IN 47150
 Tel: (812) 949-2111
 Fax: (502) 805-0482
 Matthew@LorchLaw.com




        The foregoing has been filed via CM/ECF with copies sent via CM/ECF to all counsel of

 record, including:


 Jason Mizzell
 Kevin Koons
 Taylor Hunter
 Kroger, Gardis & Regas, LLP
 111 Monument Circle, Suite 900
 Indianapolis, IN 46204

                                     /s/ Charles Weiner




                                              2
